Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to the 35 U.S.C. § 102 and 103 rejections of claim(s) 1-15 have been considered but are moot in view of the new grounds for rejection. 
Applicant’s arguments with respect to the 35 U.S.C. § 102 and 103 rejections of claim(s) 1-20 have been considered but are moot in view of the new grounds for rejection. 
Applicant has amended claims to recite that the inner socket would comprise “a plurality of fluted channels, each of the plurality of fluted channels having a plurality of air flow openings” in independent claims 1 and 8. In response to Applicant’s amendment Examiner has added reference King (US Pub No.: 2015/0265432).  Additionally, with respect to dependent claims 2 and 14, applicant has amended said claims to recite “a socket ridge extending from an end of the inner socket, wherein the socket ridge is received within a portion of the outer frame to prevent a radial slip.”  In response to Applicant’s amendment Examiner has added reference King (US Pub No.: 2015/0265432).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide adequate written description for “the socket ridge is received with a portion of the outer frame to prevent radial slip.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US Pub No.: 2015/0265432).
Regarding claim 8, King discloses an inner socket for a prosthetic limb (shown in figures 2A and 2B) comprising a plurality of fluted channels (being parts 10 in figure 2A, disclosed as longitudinal scallops in a prosthetic socket, wherein a plurality of channels are depicted in figure 2A), each of the plurality of fluted channels having a plurality of airflow openings (as per figure 2A and [0043], each of the fluted channels part 10 have an airflow channel 11. As per figure 2A, there are a plurality of airflow openings pictured and that the topmost end of part 11 that intersect with part 10) wherein the inner socket is flexible ([0052] discloses that the inner socket is flexible with a rigid socket frame on the outside).
Regarding claim 21, --- King discloses an inner socket as claimed in claim 8, being formed as a one-piece article or being made from two sections (part 8 of King is depicted as being a one-piece article in figure 2A and 2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5, are rejected under 35 U.S.C. 103 as being unpatentable over King (US Pub No.: 2015/0265432) in view of Caspers (US Pub No.: 2010/0312359).
Regarding claim 1, King discloses a prosthetic limb (being the artificial limb system in [0006]) comprising: an inner socket formed from a flexible material (a flexible inner socket is disclosed in [0052]) and comprising a plurality of fluted channels (being parts 10 in figure 2A, disclosed as longitudinal scallops in a prosthetic socket, wherein a plurality of channels are depicted in figure 2A), each of the plurality of fluted channels having a plurality of air flow openings (as per figure 2A and [0043], each of the fluted channels part 10 would have an airflow channel 11. As per figure 2A, there are a plurality of airflow openings pictured and that the topmost end of part 11 would intersect with part 10); and an outer frame formed from a rigid material (a rigid socket per se disclosed in the abstract with a rigid socket frame disclosed in [0043])
However, King does not disclose that the outer frame has a lattice-like structure. Instead, Caspers teaches a similar prosthetic comprising an outer frame (part 70 in figure 8) has a lattice-like structure (a meshed type textured surface is disclosed as being on part 70 as per paragraph [0075]. While not explicitly called a lattice, a mesh is taken to be equivalent to a lattice as a lattice is taken to mean an interlaced structure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outer frame of a prosthetic socket of King to include a mesh that forms a textured surface, as taught and suggested by Caspers, for allowing for a friction that will prevent a sliding of the outer frame with respect to an inner socket or liner. 
Regarding claim 3, King in view of Caspers teach a prosthetic limb as claimed in claim 1, in which King teaches the outer frame is formed as two sections consisting of an upper section and a lower section or a left section and a right section (in [0081], the rigid outer frame is disclosed to comprise a socket portion 127 and a thermoplastic shell portion 126. 127 is an upper portion and 126 is a lower portion as shown in figure 16).
Regarding claim 5, King in view of Caspers teach a prosthetic limb as claimed in claim 1 wherein King teaches a socket (disclosed in the abstract, shown visually in figures 2A and 2B) wherein the plurality of airflow openings are in one or more channel walls of the plurality of fluted channels (as shown in figure 2A, the topmost portion of the plurality of airflow openings 11 are in the bottom most part of the channel wall of the fluted channels 10).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over King (US Pub No.: 2015/0265432) in view of Caspers (US Pub No.: 2010/0312359) in further view of Carstens (US Pub No.: 2010/0070051).
Regarding claim 2, King in view of Caspers teach the prosthetic limb as claimed in claim 1. However, King in view of Caspers do not teach a socket ridge extending from an end of the inner socket, wherein the socket ridge is received with a portion of the outer frame to prevent radial slip. Instead, Carstens teaches a socket ridge extending from the end of the inner socket, (shown in annotated figure 1), wherein the socket ridge is received with a portion of the outer frame to prevent radial slip (in annotated figure 1, the ridge is on an inner part of the socket and extends outward to interface to an outer end of the socket. As the socket itself is not symmetrical in figure 4b and as the socket of Carstens is rigid as per the abstract, said ridges would prevent a radial motion as the outer portion of the socket).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ridged members of Carstens into the devices of King in view of Caspers as incorporating the ridges of Carstens provides a means to secure the inner socket portion of King to the outer portion of King such that one part would not move with respect to the other part. This is beneficial as this would allow for a stable connection between the residual limb of the user to the devices of King and Caspers.

    PNG
    media_image1.png
    385
    470
    media_image1.png
    Greyscale

Annotated Figure 1
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over King (US Pub No.: 2015/0265432) in view of Caspers (US Pub No.: 2010/0312359) in further view of Belter (US Pub No.: 2017/0049583).
Regarding claim 4, King in view of Caspers teach a prosthetic limb as claimed in claim 1. However, King does not disclose that the frame is being formed by an additive manufacturing process. However, Belter does disclose the use of additive manufacturing to create a prosthetic hand, as presented in the abstract. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use additive manufacturing to create a prosthesis like the one seen in King as additive manufacturing is seen to be a known method to create a prosthetic device within Belter. As detailed in [0105]-[0106], Belter does disclose a process of manufacturing a shell of a prosthesis via an additive manufacturing with a mold. As King remains silent towards how the device itself is made, it would be seen as obvious to one skilled in the art that the structure of the prosthesis presented in King can be created using the additive manufacturing method presented in Belter.
Furthermore, regarding claim 4, the claimed phrase “an additive manufacturing process” is being treated as a product-by-process limitation and a product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. Therefore, even though references of King and Caspers are silent as to the process used to create the prosthetic limb of claim 4, it appears that the additive manufacturing process of reference Belter would be the same or similar as that claimed, especially since both applicant’s product and the prior art product are prosthetic limbs having inner socket with fluted channels and an outer frame.  
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over King (US Pub No.: 2015/0265432) in view of Caspers (US Pub No.: 2010/0312359) further in view of Gill (US Pub No.: 2017/0281368). 
Regarding claim 6, King in view of Caspers teach a prosthetic limb as claimed in claim 1. However, this combination does not disclose an instance in which the outer frame has one or more attachment points for one or more removable covers. Instead, Gill does teach a cover in [0024] that is used to prevent the “ingress of contaminants into the device” as per [0025]. The attachment points of Gill, disclosed as being magnets in [0047], would also be incorporated within King in order to attach the cover to King. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cover like the one found in Gill into the device of King in view of Caspers as does not disclose a covering means to protect the device. As a cover is a means to “prevent ingress of contaminants into the device,” it is seen as beneficial to incorporate a cover in order to prevent any such containments from damaging the device of King or having an adverse effect on the user of the device. As preventing contaminants from entering a prosthetic device is seen as being beneficial, it would be seen as obvious to one with skill in the art to incorporate the cover of Gill into the device of King in view of Caspers. 
Regarding claim 7, King in view of Caspers teach a prosthetic limb as claimed in claim 6, in which Gill would teach the attachment points comprise a magnet (magnets for attachment of a cover disclosed in [0047]. The word “magnets” implies that there would be multiple magnets providing multiple points of attachment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cover like the one found in Gill into the device of King in view of Caspers as this device does not disclose a covering means to protect the device. As a cover is a means to “prevent ingress of contaminants into the device,” it is seen as beneficial to incorporate a cover in order to prevent any such containments from damaging the device of King or having an adverse effect on the user of the device. As preventing contaminants from entering a prosthetic device is seen as being beneficial, it would be seen as obvious to one with skill in the art to incorporate the cover of Gill into the device of King. 
Claims 9, 11, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over and King (US Pub No.: 2015/0265432) in view of Wu (US Pub No.: 2019/0175363) and Caspers (US Pub No.: 2010/0312359).
Regarding claim 9, King discloses a prosthetic comprising an inner socket as claimed in claim 8 wherein the outer frame has an increased rigidity relative to the inner socket ([0052] discloses that the inner socket is flexible with a rigid socket frame. The rigid socket frame is an outer frame with respect to the flexible inner socket). 
However, King does not disclose a prosthetic arm. Instead, Wu teaches a prosthetic arm in figures 1 and 6 therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the prosthetic socket of King into the prosthetic arm of Wu for the purpose of allowing a controlling of the temperature disclosed in King to a prosthesis that would receive a residual arm as opposed to a residual leg. As a temperature control is beneficial for a socket that receives a residual limb (as this would allow for the limb to be comfortable in said socket), incorporating King into Wu would be beneficial as it allows for a temperature control that is not found in Wu.
From here, King in view of Wu does not teach an inner socket that comprises a lattice-like structure. Instead, Caspers teaches a similar prosthetic comprising an outer frame (part 70 in figure 8) has a lattice-like structure (a meshed type textured surface is disclosed as being on part 70 as per paragraph [0075]. While not explicitly called a lattice, a mesh is taken to be equivalent to a lattice as a lattice is taken to mean an interlaced structure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outer frame of a prosthetic socket of Wu to include a mesh that forms a textured surface, as taught and suggested by Caspers, for allowing for a friction that will prevent a sliding of the outer frame with respect to an inner socket or liner. 
Regarding claim 11, King in view of Wu and Caspers teach a prosthetic arm as claimed in claim 9, in which King discloses the outer frame is formed from a first and a second frame portion (As per [0052] and figures 5A and 5B, the rigid socket frame of King discloses a ‘bolt lock housing lamination adapter’ 28 and a ‘flexible inner socket retaining ring’ 30 which constitutes a first and second frame portion).
Regarding claim 15, King in view of Wu and Caspers teach an arm as claimed in claim 9. However, King does not further comprise a hand.  Instead, Wu further comprises a hand in figure 1 as part 100. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the prosthetic socket of King into the prosthetic arm with a hand part 100 of Wu for the purpose of allowing a controlling of the temperature disclosed in King for a prosthesis that would receive a residual arm as opposed to a residual leg. As a temperature control is beneficial for a socket that receives a residual limb (as this would allow for the limb to be comfortable in said socket), incorporating King into Wu would be beneficial as it allows for a temperature control that is not found in Wu.
Regarding claim 17, King in view of Wu and Caspers teaches the prosthetic arm as claim in claim 8, in which the outer frame covers the inner socket (As per [0052], the retaining ring 30 of the rigid socket frame is bonded to a flexible inner socket. As such, the outer socket frame will cover a portion of the inner socket at part 30).
Regarding claim 18, King in view of Wu and Caspers teach the prosthetic arm as claim in claim 8, in which King discloses the outer frame is formed as two sections consisting of an upper section and a lower section or a left section and a right section (in [0081], the rigid outer frame is disclosed to comprise a socket portion 127 and a thermoplastic shell portion 126. 127 is an upper portion and 126 is a lower portion as shown in figure 16).
Regarding claim 19, King in view of Wu and Caspers teach a prosthetic arm of claim 9, with King further comprising one or more cable entry slots at a distal end of the arm (In figure 16, King discloses part 101 that has a slot for the tubing part 134, also disclosed in [0084]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over King (US Pub No.: 2015/0265432) in view of Wu (US Pub No.: 2019/0175363) in view of Caspers (US Pub No.: 2010/0312359) in further view of Carstens (US Pub No.: 2010/0070051).
Regarding claim 14, King in view of Wu and Caspers teach a prosthetic arm as claimed claim 9. However, King in view of Wu and Caspers do not teach a socket ridge extending from an end of the inner socket, wherein the socket ridge is received with a portion of the outer frame to prevent radial slip. Instead, Carstens teaches a socket ridge extending from the end of the inner socket, (shown in annotated figure 1), wherein the socket ridge is received with a portion of the outer frame to prevent radial slip (in annotated figure 1, the ridge is on an inner part of the socket and extends outward to interface to an outer end of the socket. As the socket itself is not symmetrical in figure 4b and as the socket of Carstens is rigid as per the abstract, said ridges would prevent a radial motion as the outer portion of the socket).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ridged members of Carstens into the devices of Wu and Caspers as incorporating the ridges of Carstens provides a means to secure the inner socket portion of Wu to the outer portion of Wu such that one part would not move with respect to the other part. This is beneficial as this would allow for a stable connection between the residual limb of the user to the devices of King, Wu and Caspers.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over King (US Pub No.: 2015/0265432) in view of Wu (US Pub No.: 2019/0175363) in view of Caspers (US Pub No.: 2010/0312359) in further view of Gill (US Pub No.: 2017/0281368). 
Regarding claim 12, King in view of Wu and Caspers teach a prosthetic arm as claimed in claim 11. However, King in view of Wu and Caspers do not teach an instance in which a removable cover is provided.  Instead, Gill teaches a removable cover portion is provided (in paragraph [0047]), a first cover portion being attachable to the first frame portion and a second cover portion being attachable to the second frame portion (the cover of Gill can be implemented between parts 300 and 400 of Wu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cover like the one found in Gill into the device of Wu as the device within Wu does have moving joints but does not disclose a covering means to protect the device. As a cover is a means to “prevent ingress of contaminants into the device,” it is seen as beneficial to incorporate a cover in order to prevent any such containments from damaging the device of Wu or having an adverse effect on the user of the device. As preventing contaminants from entering a prosthetic device is seen as being inherently beneficial, it would be seen as obvious to one with skill in the art to incorporate the cover of Gill into the device of Wu. 
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over King (US Pub No.: 2015/0265432) in view of Wu (US Pub No.: 2019/0175363), Caspers (US Pub No.: 2010/0312359) and Gill (US Pub No.: 2017/0281368) in further view of Newton (US Patent No.: 10,238,511).
Regarding claim 13, King in view of Wu and Caspers and Gill teach a prosthetic arm as claimed in claim 12. However, this combination does not teach an instance in which the frame includes integral cover attachment points. Instead, Newton teaches magnets for attachment of the cover disclosed in column 2 lines 39-50 that would act as cover attachment points. Said system will cover the residual limb as per column 12 lines 25-32.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the device of Newton into the outer frame of King and Wu for the purpose of using electromagnets to connect the residual limb of the user to the prosthetic device resulting in a flexible attachment and suspension means which allows automatic adjustment of the residual limb whilst applying a degree of rigidity to the outer layer (disclosed in column 2 lines 39-50). 
Regarding claim 20, King in view of Wu and Caspers and Gill teach a prosthetic arm as claimed in claim 9. However, this combination of references does not teach a tensioning system, wherein the tensioning system applies an adjustable clamping force on the inner socket via the inner frame.
Instead, Newton teaches a tensioning system (via the magnets disclosed in column 2 lines 39-50), wherein the tensioning system applies an adjustable clamping force on the inner socket via the inner frame (the magnets in the abstract that are used to secure the limb within the device of Newton as per column 2 lines 39-50.  Column 10 lines 60-67 of Newton go on to state that the prosthetic suspension force of Newton is controlled via the magnets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the device of Newton into the outer frame of King and Wu for the purpose of using electromagnets to connect the residual limb of the user to the prosthetic device resulting in a flexible attachment and suspension means which allows automatic adjustment of the residual limb whilst applying a degree of rigidity to the outer layer (disclosed in column 2 lines 39-50).  
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over King (US Pub No.: 2015/0265432) in view of Caspers (US Pub No.: 2010/0312359) and Newton (US Patent No.: 10,238,511). 
Regarding claim 16, King in view of Caspers teach a prosthetic arm as claimed in claim 1. However, King in view of Caspers does not teach an instance in which the outer frame applies and adjustable clamping force on the inner socket. 
Instead, Newton teaches a tensioning system (via the magnets disclosed in column 2 lines 39-50), wherein the tensioning system applies an adjustable clamping force on the inner socket via the inner frame (the magnets in the abstract that are used to secure the limb within the device of Newton as per column 2 lines 39-50.  Column 10 lines 60-67 of Newton go on to state that the prosthetic suspension force of Newton is controlled via the magnets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the device of Newton into the outer frame of King and Wu for the purpose of using electromagnets to connect the residual limb of the user to the prosthetic device resulting in a flexible attachment and suspension means which allows automatic adjustment of the residual limb whilst applying a degree of rigidity to the outer layer (disclosed in column 2 lines 39-50).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garus (US Pub No.: 2018/0036151), Hurley (US Pub No.: 2015/0265434) and Laghi (US Pub No.: 2012/0109336).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AREN PATEL/Examiner, Art Unit 3774              

/YASHITA SHARMA/Primary Examiner, Art Unit 3774